Title: From John Adams to Herman van Bracht, 15 August 1782
From: Adams, John
To: Bracht, Herman van



The Hague August 15th. 1782
Sir

I yesterday recd. the polite Letter You did me the honor to write me on the 12th. of this Month, together with a very acceptable Present from Mr. Wanner of the second Volume of the Translations of the American Constitutions into the Dutch Language.
The Dedication does me great honor in many Respects, but in none more than in placing me in Company with those illustrious Assertors of the Rights of Mankind, the Van Berckels, Van der Capellens and Gyselaers.

Let me beg the favor of You to present my best thanks to Mr Wanner, and to accept the same yourself, from, Sir, your most obedient and most humble Servant.

